SABERS, Justice
(dissenting).
The majority’s main authority is In re K.C., 414 N.W.2d 616 (S.D.1987). I could not support the termination of the Father’s rights in K.C. then and cannot now. The termination of the Father’s parental rights in this case is closer to In re C.M. and M.N., 417 N.W.2d 887, 889 (S.D.1988), where I was the lone dissenter. Although *699placement with the father would have been more clearly within the children’s best interests in CM. and M.N. than here, I dissent for the reasons set forth in my dissents in K.C. and CM. and M.N.